DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 2013/0069498 – hereinafter Morgan) in view of Cenedese et al. (US 2012/0232903 – hereinafter Cenedese), Harry Spurrier (4,194,647 – hereinafter Spurrier), and Barrett et al. (US 2013/0331983 – hereinafter Barrett).
Re Claim 23:
Morgan discloses a storage and dispensing unit, comprising: a cabinet (1); a chassis (110) positioned on an interior of said cabinet (1) having walls defining an open cavity on an interior of said chassis (110); a shelf (700, also a different shelf 130) affixed to said walls of said chassis (110) within said open cavity (see Fig. 1); and a plurality of product dispensing cartridges (200) removably positioned on a top face of said shelf (700, also a different shelf 130), each said product dispensing cartridge (200) further comprising a vertical housing (at 310) holding a U.S. Patent Application No. 15/629,890Response to Office Actionplurality of product units (at 240) and a dispensing drawer (259) configured for horizontal movement out of said housing (see Fig. 2), wherein each said product dispensing cartridge (200) is configured to sequentially dispense a single one of said product units upon each horizontal extension of said dispensing drawer (259) from a fully closed position to a fully open position (see Figs. 1-19); but fails to teach refrigerated , a refrigerator cabinet, wherein each said product dispensing cartridge is configured to deliver a next product unit by gravity feed into said dispensing drawer after said dispensing drawer has been fully closed following said dispensing of a single one of said product units; wherein said shelf further comprises a plurality of movable latches mounted to a back side of said shelf, each said latch engaging a ridge on a back side of one of said product dispensing cartridges.

Cenedese teaches a refrigerator cabinet (see paragraph [0014]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Morgan with that Cenedese to store and protect the contents of a container within.

Spurrier teaches wherein each product dispensing cartridge (68) is configured to deliver a next product unit by gravity feed into a dispensing drawer (114) after said dispensing drawer (114) has been fully closed following said dispensing of a single one of said product units (see Figs. 1-4).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Morgan with that Cenedese and Spurrier to provide alternatively designed dispensing for single products as known within the art.

Barrett teaches wherein a shelf/surface (140) further comprises a plurality of movable latches (218) mounted to a back side of said shelf/surface, each said latch (218) engaging a ridge on a back side of one of a product dispensing cartridges (see Fig. 6) (see paragraph [0045]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Morgan with that Cenedese, Spurrier, and Barrett to allow for securing a drawer against unwanted access.

Allowable Subject Matter
Claims 1-16 and 18-22 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651